                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

JOE GLENN MANLEY,                             )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 19-2343-JDT-cgc
                                              )
FAYETTE COUNTY, ET AL.,                       )
                                              )
       Defendants.                            )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS


          On October 28, 2019, the Court issued an order dismissing Plaintiff Joe Glenn

Manley’s pro se complaint and granting leave to file an amended complaint. (ECF No.

12.) Manley was warned that if he failed to file an amended complaint within twenty-one

days, the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

(Id. at PageID 56.)

       Manley has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED in its entirety, and judgment will be entered

in accordance with the October 28, 2019, order dismissing the original complaint for failure

to state a claim. Manley is assessed his first strike under § 1915(g). This strike shall take

effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64

(2015).
      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Manley would not be taken in good faith.

Therefore, leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            2
